DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 10/27/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered for those items that have been lined through by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an ultrasonic sensing system, comprising: a decimator adapted to be coupled to an ultrasonic transducer, the decimator being configured to generate first and second template signals by decimating a transmit signal for transmission through the ultrasonic transducer, the first template signal being generated by the decimator using a first decimation ratio, and the second template signal being generated by the decimator using a second decimation ratio that is different from the first decimation ratio; a first correlator coupled to the decimator, the first correlator configured to generate a first output signal by correlating the first template signal with a received signal derived from the ultrasonic transducer; a second correlator coupled to the decimator, the second correlator configured to generate a second output signal by correlating the signal derived from the ultrasonic transducer with the second template signal; and a Doppler shift determination circuit configured to determine a Doppler frequency shift based on the first and second output signals. 
Independent claim 9 recites an apparatus, comprising: a decimator configured to decimate a transmit signal to generate a plurality of template signals, each template signal generated by the decimator using a decimation ratio different from that used to generate another of the template signals; and a plurality of correlators coupled to the decimator, each of the plurality of correlators corresponding to a respective template signal and each of the plurality of correlators configured to correlate a signal derived from an ultrasonic transducer with its respective template signal. 
Independent claim 15 recites a method, comprising: decimating a transmit signal to be transmitted through an ultrasonic transducer using a first decimation ratio to generate a first template signal; decimating the transmit signal using a second decimation ratio, different from the first decimation ratio, to generate a second template signal; correlating a signal derived from the ultrasonic transducer with the first template signal to generate a first correlated output; correlating the signal derived from the ultrasonic transducer with the second template signal to generate a second correlated output; and determining a Doppler frequency shift based on the first and second correlated outputs. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 9, and as recited in combination in independent claim 15 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Haar (WO 2015/039805), teaches a method for operating an ultrasonic sensor of a motor vehicle when emitting a transmission signal in an area surrounding the vehicle, by estimating a Doppler shift which is presumably experienced by the transmission signal in the surrounding area, by stipulating a transmission frequency for the transmission signal such that a reception frequency of a reception signal, which corresponds to the transmission frequency shifted by the estimated Doppler shift, is in a predefined range of frequency values, in particular corresponds to a basic transmission frequency, and by emitting the transmission signal at the stipulated transmission frequency (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 9, and as recited in combination in independent claim 15. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645